Name: Council Regulation (EEC) No 725/79 of 9 April 1979 fixing the maximum amount of aid to be made available pursuant to Council Regulation (EEC) No 1303/78 on the granting of financial support for demonstration projects in the field of energy saving
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 4. 79 Official Journal of the European Communities No L 93/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 725/79 of 9 April 1979 fixing the maximum amount of aid to be made available pursuant to Council Regulation (EEC) No 1303/78 on the granting of financial support for demonstra ­ tion projects in the field of energy saving Whereas the Commission has presented to the Council estimates of the expenditure to be envisaged for the whole of the four-year programme, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation (EEC) No 1303/78 of 12 June 1978 on the granting of financial support for demonstration projects in the field of energy saving ( l), and in particular Article 10 thereof, Having regard to the proposal from the Commission , Whereas in order to ensure the entry into force of the abovementioned Regulation it is necessary for the Council to fix by unanimity the maximum amount of aid to be made available ; Sole Article The maximum amount of aid to be granted pursuant to Regulation (EEC) No 1303/78 is fixed at 55 million European units of account for the whole of the four ­ year programme. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 April 1979 . For the Council The President M H'ORNANO ( ») OJ No L 158, 16 . 6. 1978 , p. 6 .